DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. More specifically, this application fails to disclose the specifically-claimed “concentration range” and “aspect ratio.”
The Examiner notes that support for claims 1-12 has been found in U.S. Application No. 14/757,872 (filed December 23, 2015), and support for claims 13-21 has been found in PCT/US2013/040219 (filed May 8, 2013).  As such, for the purpose of examination, Examiner will be taking the corresponding filing dates as the priority date for the instant claims.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the nanoparticles" in line 9 (and again in line 12).  The antecedent basis for this limitation is confusing, since it’s unclear how/whether it’s related to the previously-recited “nanorods”.
Claim 3 recites the limitation "the area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the light beam" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the beam area" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the beam energy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the pulse duration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-18 of U.S. Patent No. 9,333,258.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris, U.S. 2012/0059307 (hereinafter Harris).
Regarding claims 1, 2, and 6, Harris discloses a system for liquefying fat (note paragraphs 78 and 87) comprising: a solution comprising gold nanorods (note paragraphs 26 and 137) necessarily suspended in biocompatible liquid; an injector for distributing the solution beneath the skin surface (note paragraphs 30 and 122); and a light source capable of delivering near infrared light in the claimed manner (note paragraphs 67 and 138), wherein the light necessarily has a combination of optical parameters (note paragraphs 48 and 141), and wherein the system is capable of performing the claimed function.  While Harris discloses a solution comprising gold nanorods that are suspended in water (paragraph 15), Harris fails to explicitly disclose the claimed nanorod dimensions and concentration.  It should be noted that Applicant has not disclosed that this arrangement provides an advantage, is used for a particular purpose, solves a stated problem, or produces an unexpected result.  Therefore, it would have been obvious to modify the nanorod dimensions of Harris accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, it would have been obvious to modify the nanorod concentration of Harris accordingly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Finally, it should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, Harris discloses (see above) a system further comprising a cooling material configured for application to the skin (note paragraph 100).
Regarding claims 4 and 9-12, Harris discloses (see above) a system comprising the claimed structural limitations.  However, it should be noted that the limitations from these claims are not required by (i.e., not positively recited in) the parent claim.
Regarding claim 5, Harris discloses (see above) a system wherein the gold nanorods have the claimed aspect ratio (note paragraph 114).
Regarding claim 8, Harris discloses (see above) a system wherein the nanorods are functionalized with polyethylene glycol (note paragraph 47). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claims1-6 and 8-12 above, and further in view of Deem, U.S. 2007/0060989 (hereinafter Deem).
Regarding claim 7, Harris discloses (see above) a solution comprising gold nanorods, but fails to explicitly disclose that the solution further comprises an anesthetic tumescent solution.  Deem teaches a similar system for fat removal that utilizes an anesthetic tumescent solution (note paragraphs 9, 107, and 109) in order to ease pain, reduce bleeding, and facilitate fat removal, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have further modified the system of Harris to comprise an anesthetic tumescent solution in order to increase safety and efficiency.

Claims 13-17 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris in view of Altshuler, U.S. 6,605,080 (hereinafter Altshuler).
Regarding claims 13, 14, 16, and 19-21, Harris discloses a system comprising: a suspension of photo-absorbing gold nanorods (paragraphs 26 and 137) having an aspect ratio in the range of 1:3 – 1:5 (paragraph 114) in a (necessarily) biocompatible solution; an injector for injecting the suspension into a target area (paragraphs 30 and 122); a near infrared light source (note paragraphs 67 and 138) capable of delivering light pulses in the claimed manner within the claimed emission wavelength range (note paragraphs 48 and 141) to the target area, the light source comprising a system controller (paragraphs 96 and 100) for generating control signals controlling delivery parameters of the light, wherein the control signals comprise selection of an emission intensity and an exposure duration, and wherein the system controller is configured to excite the nanorods to a temperature sufficient to melt and liquefy fat within the target area (paragraphs 78 and 87) and to select the emission intensity and exposure duration to modulate heating of tissue adjacent the fat.  However, Harris fails to explicitly disclose a controller that also selects an emission wavelength within the emission wavelength range.  Altshuler teaches a similar system for liquefying fat using infrared light (col. 3, line 43; col. 4, line 65) while controlling intensity, duration, and wavelength (col. 4, line 49).  It is well known in the art that this design increases the safety and efficiency of the procedure the system is being used for, since it increases the level of user control.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have modified the system of Harris to further comprise a controller that selects an emission wavelength within the emission wavelength range (i.e., a controller that also controls wavelength to achieve the desired result) in order to increase safety and efficiency.  Furthermore, it should also be noted that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result (i.e., adjusting wavelength) involves only routine skill in the art (In re Venner, 120 USPQ 192).  Finally, it should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 15, Harris discloses (see above) a system further comprising a cooling material configured for application to the skin (note paragraph 100).
Regarding claim 17, Harris discloses (see above) a suspension comprising gold nanorods that are suspended in water (paragraph 15).  However, Harris fails to explicitly disclose the claimed nanorod dimensions.  It should be noted that Applicant has not disclosed that this arrangement provides an advantage, is used for a particular purpose, solves a stated problem, or produces an unexpected result.  Therefore, it would have been obvious to modify the nanorod dimensions of Harris accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Altshuler as applied to claims 13-17 and 19-21 above, and further in view of Deem.
Regarding claim 18, Harris discloses (see above) a solution comprising gold nanorods, but fails to explicitly disclose that the solution further comprises an anesthetic tumescent solution.  Deem teaches a similar system for fat removal that utilizes an anesthetic tumescent solution (note paragraphs 9, 107, and 109) in order to ease pain, reduce bleeding, and facilitate fat removal, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have further modified the system of Harris to comprise an anesthetic tumescent solution in order to increase safety and efficiency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794